


Exhibit 10.2

 

[Execution]

 

AMENDMENT NO. 1

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”), dated as of December 9, 2008, is entered into by and among
Lerner New York, Inc., a Delaware corporation (“Lerner”), Lernco, Inc., a
Delaware corporation (“Lernco”), and Jasmine Company, Inc., a Massachusetts
corporation (“Jasmine” and together with Lerner and Lernco, collectively,
“Borrowers” and individually each a “Borrower”), the Lenders (as defined in the
Loan Agreement), and Wachovia Bank, National Association, a national banking
association, in its capacity as agent for the Lenders and the Bank Product
Providers (in such capacity, “Agent”).

 

W I T N E S S E T H :

 

WHEREAS, Borrowers, New York & Company, Inc., a Delaware corporation, (“NY&Co”),
Lerner New York Holding, Inc., a Delaware corporation (“Parent”), Nevada
Receivable Factoring, Inc., a Nevada corporation (“Nevada Factoring”),
Associated Lerner Shops of America, Inc., a New York corporation (“Associated
Lerner”), and Lerner New York GC, LLC, an Ohio limited liability company
(“Lerner GC” and together with NY&Co, Parent, Nevada Factoring and Associated
Lerner, collectively, “Guarantors” and each a “Guarantor”), Lenders, Agent, Bank
of America, N.A., as successor by merger to LaSalle Business Credit, LLC, as
Agent for LaSalle Bank Midwest National Association, acting through its
division, LaSalle Retail Finance, in its capacity as documentation agent for
Lenders (in such capacity, “Documentation Agent”), have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Second Amended and Restated Loan and Security Agreement, dated
as of August 22, 2007, among Borrowers, Guarantors, Lenders, Agent and
Documentation Agent (as the same now exists and may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, the “Loan
Agreement”) and the other agreements, documents and instruments referred to
therein or any time executed and/or delivered in connection therewith or related
thereto, including this Amendment (all of the foregoing, together with the Loan
Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, being collectively
referred to herein as the “Financing Agreements”);

 

WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders make
certain amendments to the Loan Agreement and the other Financing Agreements, and
Agent and Lenders are willing to agree to such amendments, subject to the terms
and conditions contained herein; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the parties hereto desire to enter into this Amendment to evidence and
effectuate such amendments, subject to the terms and conditions and to the
extent set forth herein;

 

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

 


1.               DEFINITIONS.


 


1.1   AMENDMENT TO DEFINITION.  THE TERM “LEVERAGE RATIO” IN THE DEFINITION
SECTION OF THE LOAN AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


“LEVERAGE RATIO”  [INTENTIONALLY DELETED]


 


1.2   INTERPRETATION.  ALL CAPITALIZED TERMS USED HEREIN AND NOT DEFINED HEREIN
SHALL HAVE THE MEANINGS GIVEN TO SUCH TERMS IN THE LOAN AGREEMENT.


 


2.               AMENDMENTS TO LOAN AGREEMENT.


 


2.1   MINIMUM EXCESS AVAILABILITY.  SECTION 9.17 OF THE LOAN AGREEMENT IS HEREBY
REPLACED WITH THE FOLLOWING:


 


“9.17       MINIMUM EXCESS AVAILABILITY.  BORROWERS SHALL AT ALL TIMES MAINTAIN
EXCESS AVAILABILITY OF AT LEAST $10,000,000.”


 


2.2   FINANCIAL COVENANTS.  SECTION 9.18 OF THE LOAN AGREEMENT IS HEREBY
REPLACED WITH THE FOLLOWING:


 


“9.18               FINANCIAL COVENANT.


 


(A)  UNTIL SUCH TIME AS THE EXISTING TERM LOAN AND ALL OBLIGATIONS RELATED
THERETO ARE INDEFEASIBLY PAID AND SATISFIED IN FULL IN IMMEDIATELY AVAILABLE
FUNDS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, IF THE SUM OF EXCESS
AVAILABILITY PLUS QUALIFIED CASH (I) IS EQUAL TO OR LESS THAN $30,000,000 AT ANY
TIME, OTHER THAN DURING THE FISCAL MONTHS OF MARCH OR NOVEMBER OF ANY FISCAL
YEAR OF BORROWERS OR (II) IS EQUAL TO OR LESS THAN $20,000,000 AT ANY TIME
DURING THE FISCAL MONTHS OF MARCH OR NOVEMBER OF ANY FISCAL YEAR OF BORROWERS,
BORROWERS SHALL BE REQUIRED TO MAINTAIN A FIXED CHARGE COVERAGE RATIO OF NOT
LESS THAN 1.0:1.0 CALCULATED ON A TRAILING TWELVE (12) MONTH BASIS WHEN MEASURED
AS OF THE END OF EACH FISCAL MONTH.


 


(B) UPON THE INDEFEASIBLE PAYMENT AND SATISFACTION IN FULL OF THE EXISTING TERM
LOAN AND ALL OBLIGATIONS RELATED THERETO IN IMMEDIATELY AVAILABLE FUNDS IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, IF AS OF THE END OF ANY FISCAL
MONTH OF THE BORROWERS THE AVERAGE AMOUNT OF BORROWERS’ EXCESS AVAILABILITY IS
LESS THAN $12,500,000, BORROWERS SHALL BE REQUIRED TO MAINTAIN A FIXED CHARGE
COVERAGE RATIO OF NOT LESS THAN 1.0:1.0 CALCULATED ON A TRAILING TWELVE (12)
MONTH BASIS WHEN MEASURED AS OF THE END OF EACH FISCAL MONTH.”

 

--------------------------------------------------------------------------------


 


3.     CONDITIONS PRECEDENT.  CONCURRENTLY WITH THE EXECUTION AND DELIVERY
HEREOF, AND AS A FURTHER CONDITION TO THE EFFECTIVENESS OF THIS AMENDMENT AND
THE AGREEMENT OF AGENT TO THE MODIFICATIONS AND AMENDMENTS SET FORTH IN THIS
AMENDMENT, EACH OF THE FOLLOWING CONDITIONS PRECEDENT, IN A MANNER SATISFACTORY
TO AGENT:


 


3.1   AGENT SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE SATISFACTORY TO AGENT, AN
EXECUTED COPY OF AN ORIGINAL OR EXECUTED ORIGINAL COUNTERPARTS OF THIS AMENDMENT
BY ELECTRONIC MAIL OR FACSIMILE (WITH THE ORIGINALS TO BE DELIVERED WITHIN FIVE
(5) BUSINESS DAYS AFTER THE DATE HEREOF), DULY AUTHORIZED, EXECUTED AND
DELIVERED BY EACH BORROWER, GUARANTOR AND REQUIRED LENDERS;


 


3.2   AGENT SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE SATISFACTORY TO AGENT, AN
EXECUTED COPY OF AN ORIGINAL OR EXECUTED ORIGINAL COUNTERPARTS OF A FEE LETTER,
DATED OF EVEN DATE HEREWITH, AMONG AGENT, BORROWERS AND GUARANTORS;  AND


 


3.3   AS OF THE DATE OF THIS AMENDMENT, NO DEFAULT OR EVENT OF DEFAULT SHALL
EXIST OR SHALL HAVE OCCURRED AND BE CONTINUING.


 


4.     ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS.  EACH BORROWER AND
GUARANTOR REPRESENTS, WARRANTS AND COVENANTS WITH, TO AND IN FAVOR OF AGENT AS
FOLLOWS, WHICH REPRESENTATIONS, WARRANTIES AND COVENANTS ARE CONTINUING AND
SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF, THE TRUTH AND ACCURACY OF, OR
COMPLIANCE WITH EACH, TOGETHER WITH THE REPRESENTATIONS, WARRANTIES AND
COVENANTS IN THE OTHER FINANCING AGREEMENTS, BEING A CONDITION OF THE
EFFECTIVENESS OF THIS AMENDMENT AND A CONTINUING CONDITION OF THE MAKING OR
PROVIDING OF ANY REVOLVING LOANS OR LETTERS OF CREDIT BY AGENT AND LENDERS TO
BORROWERS:


 


4.1   THIS AMENDMENT AND EACH OTHER AGREEMENT OR INSTRUMENT TO BE EXECUTED AND
DELIVERED BY BORROWERS OR GUARANTORS HEREUNDER HAVE BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY ALL NECESSARY ACTION ON THE PART OF BORROWERS AND
GUARANTORS WHICH IS A PARTY HERETO AND THERETO AND, IF NECESSARY, THEIR
RESPECTIVE STOCKHOLDERS, AND IS IN FULL FORCE AND EFFECT AS OF THE DATE HEREOF,
AS THE CASE MAY BE, AND THE AGREEMENTS AND OBLIGATIONS OF BORROWERS OR
GUARANTORS, AS THE CASE MAY BE, CONTAINED HEREIN AND THEREIN CONSTITUTE LEGAL,
VALID AND BINDING OBLIGATIONS OF BORROWERS AND GUARANTORS, AS THE CASE MAY BE,
ENFORCEABLE AGAINST THEM IN ACCORDANCE WITH THEIR TERMS.


 


4.2   ALL OF THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THE LOAN AGREEMENT
AS AMENDED HEREBY, AND THE OTHER FINANCING AGREEMENTS, ARE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS AFTER GIVING EFFECT TO THE PROVISIONS OF THIS AMENDMENT,
EXCEPT TO THE EXTENT ANY SUCH REPRESENTATION OR WARRANTY IS MADE AS OF A
SPECIFIED DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY SHALL HAVE BEEN
TRUE AND CORRECT AS OF SUCH DATE.


 


4.3   BORROWERS AND GUARANTORS ARE NOT REQUIRED TO OBTAIN ANY CONSENTS, WAIVERS
OR APPROVALS TO THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT FROM ANY OTHER
PERSON WITH RESPECT TO ANY AGREEMENT, MORTGAGE, INSTRUMENT WITH ANY OTHER PERSON
TO WHICH ANY BORROWER OR GUARANTOR IS A PARTY OR MAY BE BOUND.

 

--------------------------------------------------------------------------------


 


4.4   NO DEFAULT OR EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS CONTINUING AS
OF THE DATE OF THIS AMENDMENT.


 


5.     ACKNOWLEDGMENTS BY GUARANTORS.  EACH GUARANTOR HEREBY EXPRESSLY AND
SPECIFICALLY RATIFIES, RESTATES AND CONFIRMS THE TERMS AND CONDITIONS OF THE
AMENDED AND RESTATED GUARANTEE, DATED AUGUST 22, 2007 (THE “GUARANTEE”), IN
FAVOR OF AGENT AND LENDERS AND ITS LIABILITY FOR ALL OF THE GUARANTEED
OBLIGATIONS (AS DEFINED IN THE GUARANTEE), AND ALL OTHER OBLIGATIONS,
LIABILITIES, AGREEMENTS AND COVENANTS THEREUNDER. EACH GUARANTOR HEREBY
ACKNOWLEDGES, CONFIRMS AND AGREES THAT AS OF THE DATE HEREOF AND AFTER GIVING
EFFECT TO THE TERMS OF THIS AMENDMENT, THE GUARANTEE GUARANTEEING THE PAYMENT
AND PERFORMANCE OF ALL OBLIGATIONS OF BORROWERS ARE IN FULL FORCE AND EFFECT.


 


6.     EFFECT OF THIS AMENDMENT.  THIS AMENDMENT CONSTITUTES THE ENTIRE
AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND
SUPERSEDES ALL PRIOR ORAL OR WRITTEN COMMUNICATIONS, MEMORANDA, PROPOSALS,
NEGOTIATIONS, DISCUSSIONS, TERM SHEETS AND COMMITMENTS WITH RESPECT TO THE
SUBJECT MATTER HEREOF. EXCEPT AS EXPRESSLY PROVIDED HEREIN, NO OTHER CHANGES OR
MODIFICATIONS TO THE LOAN AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS, OR
WAIVERS OF OR CONSENTS UNDER ANY PROVISIONS OF ANY OF THE FOREGOING, ARE
INTENDED OR IMPLIED BY THIS AMENDMENT, AND IN ALL OTHER RESPECTS THE FINANCING
AGREEMENTS ARE HEREBY SPECIFICALLY RATIFIED, RESTATED AND CONFIRMED BY ALL
PARTIES HERETO AS OF THE EFFECTIVE DATE OF THIS AMENDMENT.  THE APPLICABLE
PROVISIONS OF THIS AMENDMENT AND THE LOAN AGREEMENT SHALL BE READ AND
INTERPRETED AS ONE AGREEMENT. TO THE EXTENT THAT ANY PROVISION OF THE LOAN
AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS CONFLICTS WITH ANY PROVISION
OF THIS AMENDMENT, THE PROVISION OF THIS AMENDMENT SHALL CONTROL.


 


7.     FURTHER ASSURANCES.  BORROWERS AND GUARANTORS SHALL EXECUTE AND DELIVER
SUCH ADDITIONAL DOCUMENTS AND TAKE SUCH ADDITIONAL ACTION AS MAY BE REASONABLY
REQUESTED BY AGENT TO EFFECTUATE THE PROVISIONS AND PURPOSES OF THIS AMENDMENT.


 


8.     GOVERNING LAW.  THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AMENDMENT IN ANY DISPUTE ARISING OUT OF THE RELATIONSHIP BETWEEN THE PARTIES
HERETO, WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF
CONFLICT OF LAWS OR OTHER RULE OF LAW THAT WOULD RESULT IN THE APPLICATION OF
THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK. WITHOUT IN ANY WAY
LIMITING THE FOREGOING, THE PARTIES ELECT TO BE GOVERNED BY NEW YORK LAW IN
ACCORDANCE WITH, AND RELYING ON (AT LEAST IN PART), SECTIONS 5-1401 AND 5-1402
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.


 


9.     BINDING EFFECT.  THIS AMENDMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF EACH OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.


 


10.   COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS,
EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL BUT ALL OF
WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  IN
MAKING PROOF OF THIS AMENDMENT, IT SHALL NOT BE NECESSARY TO PRODUCE OR ACCOUNT
FOR MORE THAN ONE COUNTERPART HEREOF SIGNED BY EACH OF THE PARTIES HERETO.  THIS
AMENDMENT  MAY BE EXECUTED AND DELIVERED BY TELECOPIER (OR OTHER ELECTRONIC
TRANSMISSION OF A MANUALLY EXECUTED COUNTERPART) WITH THE SAME FORCE AND EFFECT
AS IF

 

--------------------------------------------------------------------------------


 


IT WERE A MANUALLY EXECUTED AND DELIVERED COUNTERPART.  ANY PARTY DELIVERING AN
EXECUTED COUNTERPART OF THIS AMENDMENT BY TELECOPIER (OR OTHER ELECTRONIC
TRANSMISSION OF A MANUALLY EXECUTED COUNTERPART) SHALL ALSO DELIVER AN ORIGINAL
EXECUTED COUNTERPART OF THIS AMENDMENT, BUT THE FAILURE TO DELIVER AN ORIGINAL
EXECUTED COUNTERPART SHALL NOT AFFECT THE VALIDITY, ENFORCEABILITY, AND BINDING
EFFECT OF THIS AMENDMENT AS TO SUCH PARTY OR ANY OTHER PARTY.


 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE CAUSED THIS AMENDMENT TO BE EXECUTED
ON THE DAY AND YEAR FIRST WRITTEN.

 

 

BORROWERS

 

 

 

 

 

LERNER NEW YORK, INC.

 

 

 

By:

/s/ Sheamus G. Toal

 

 

 

Title:

Executive Vice President and

 

Chief Financial Officer

 

 

 

 

 

LERNCO, INC.

 

 

 

By:

/s/ Sheamus G. Toal

 

 

 

Title:

President

 

 

 

 

 

JASMINE COMPANY, INC.

 

 

 

By:

/s/ Sheamus G. Toal

 

 

 

Title:

Treasurer

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

 

[Signature Page to Amendment No. 1 to Second

Amended and Restated Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

AGENT

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent

 

 

 

By:

/s/ Constantine Krikos

 

 

 

Title:

Vice President

 

 

 

 

 

LENDERS

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

 

By:

/s/ Constantine Krikos

 

 

 

Title:

Vice President

 

 

 

 

 

BANK OF AMERICA, N.A., as successor by
merger to LaSalle Business Credit, LLC, as
Agent for LaSalle Bank Midwest National
Association, acting through its division,
LaSalle Retail Finance

 

 

 

By:

/s/ Kathleen Dimock

 

 

 

Title:

Managing Director

 

 

[SIGNATURES CONTINUE ON NEXT PAGE]


 


 

[Signature Page to Amendment No. 1 to Second

Amended and Restated Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

NEW YORK & COMPANY, INC.

 

NEVADA RECEIVABLE FACTORING, INC.

 

 

 

By:

/s/ Sheamus G. Toal

 

By:

/s/ Sheamus G. Toal

 

 

 

Title:

Executive Vice President and

 

Title:

President and Chief Financial Officer

Chief Financial Officer

 

 

 

 

 

LERNER NEW YORK HOLDING, INC.

 

LERNER NEW YORK GC, LLC.

 

 

 

By:

/s/ Sheamus G. Toal

 

By:

/s/ Sheamus G. Toal

 

 

 

Title:

Executive Vice President and

 

Title:

Treasurer

Chief Financial Officer

 

 

 

 

 

ASSOCIATED LERNER SHOPS OF
AMERICA, INC.

 

 

 

 

 

By:

/s/ Sheamus G. Toal

 

 

 

 

 

Title:

Assistant Secretary

 

 

 

 

[Signature Page to Amendment No. 1 to Second

Amended and Restated Loan and Security Agreement]

 

--------------------------------------------------------------------------------
